DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: elements 200, 211, and 220 mentioned in paragraph 0046 of the specification and element 300 mentioned in paragraph 0068 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the word “said” is used throughout the text of the abstract.  Any and all instances of the word “said” should be removed.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 8 is objected to because of the following informalities:  in the first and second lines of section a) of the claim, the term “the current brake temperature…” should read –a current brake temperature..--, as this is the first time this term is being introduced in the claim, and in the first line of section g) of the claim, the term “the weights…” should read –weights..--, as this is the first time this term is being introduced in the claim.  Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 13, the phrases "and optionally wherein" render the claims indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 4 and 13 recite the limitations "the different measurements and prediction available" in the last lines of the claims.  There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO document no. 2018/099864 to Enness et al.
	Regarding Claim 1, Enness et al disclose a method for estimating the temperature of a component (i.e., a brake system) being monitored (see Figures 1 and 6) comprising: inputting data related to the component being monitored into a brake thermal model 32,108; using said brake thermal model 32,108 to predict a temperature of the component based on said input data (see Figures 1 and 6 and page 11 line 32 – page 12 line 11); inputting a) actual temperature sensor measurement 110 data of said component and b) said predicted temperature 122 (see Figure 8) into an estimation algorithm 121 (see page 15 lines 9-23), wherein said estimation algorithm 121 combines said a) actual temperature sensor data 110 and b) predicted temperature 122 and generates an estimated brake temperature 118,124 (see Figures 6 and 8) of said
component based on said combined inputs (see page 15 lines 9-23).
	Regarding Claim 2, Enness et al further disclose that the brake thermal model 32,108 data related to the component being monitored comprises any or all of external temperature 38 and mass 36 (see page 11 lines 32-37).
	Regarding Claim 3, Enness et al further disclose that the component is a brake assembly and said brake thermal model 32,108 data is provided by a brake control unit 30 (see page 12 lines 20-27).
	Regarding Claim 6, Enness et al further disclose that the step of inputting actual temperature sensor measurement data of the component comprises inputting the data taken from multiple temperature sensors 60 (see Figures 1 and 3, wherein a temperature sensor 60 is present at each brake assembly 28).
	Regarding Claim 9, see Claim 1 above.
	Regarding Claim 10, Enness et al disclose a system for estimating the temperature of a component being monitored comprising a control means 30 configured to receive one or a plurality of input measurements, having all the features of Claim 1, as listed above.
	Regarding Claim 11, see Claim 2 above. 
	Regarding Claim 12, see Claim 3 above.
	Regarding Claim 14, see Claim 6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 7, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document no. 2018/099864 to Enness et al.
Regarding Claim 4, Enness et al do not disclose that the estimation algorithm has the form of a simple average, or a weighted average, wherein the weighted average is based on the accuracy of the different measurements and prediction available.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the estimation algorithm of Enness et al in the form of a simple average or in the form of a weighted average as a matter of design preference dependent upon the desired type of estimation algorithm used to best generate an estimated brake temperature of the component. 
Regarding Claim 7, Enness et al disclose most all the features of the instant invention as applied above and further including that the component is a brake assembly 28 and at least one of the multiple sensors 60 is/are located within the brake assembly 28 (see Figure 3).
However, Enness et al do not disclose that the brake assembly is within an aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the braking system of Enness et al within an aircraft brake assembly as an effective means of monitoring and estimating brake temperature during an aircraft landing event.
Regarding Claim 13, see Claim 4 above.
Regarding Claim 15, see Claim 7 above.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document no. 2018/099864 to Enness et al in view of U.S. Patent No. 6,220,676 to Rudd, III.
Regarding Claim 5, Enness et al disclose most all the features of the instant invention as applied above, except for the estimation algorithm having the form of a linear or non-linear Kalman filter.
Rudd, III is relied upon merely for his teachings of a brake assembly which has an estimation algorithm 34 in the form of a linear or non-linear Kalman filter (see column 4 lines 38-52 and column 5 lines 7-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the estimation algorithm of Enness et al to have the form of a linear or non-linear Kalman filter as taught by Rudd, III in order to better account for unknown or poorly unknown parameters within the temperature estimating system.  By using a Kalman filter in the estimation algorithm slowly varying changes in the temperature of the assembly can be better accounted for. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome its objections outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,918,951 to Rudd, III, U.S. Patent No. 7,877,216 to Wright et al., U.S. Patent No. 8,041,490 to DeVlieg, PG Publication No. 2015/0025735 to Mylaraswamy et al., and U.S. Patent No. 9,738,264 to Georgin et al all disclose methods for estimating temperatures of brake assemblies similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	08/09/22